PER CURIAM.
We affirm appellant’s judgments and sentences except in one respect. We reverse, in that regard, the six-year sentences imposed in the cases and counts involving third-degree felonies because the maximum term of imprisonment for a third-degree felony is five years. On remand, the trial court shall re-sentence appellant in accord with the statutory maximum for these offenses.
Affirmed in part, reversed in part, and remanded for resentencing.
THREADGILL, A.C.J., and FRANK and LAZZARA, JJ., concur.